Case 2:18-mj-00489-MAT Document5 Filed 01/24/20 Page 1 of 2

AO 93 (Rev. 11/13) Search and Seizure Warrant scans WUD ENTERED

——0DGED ——__RECEIVED
UNITED STATES DISTRICT COURT JAN 24 2000

 

 

for the

cs MSI 484

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

AT SEA
Western District of Washington eT

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Facebook account, ID number 100002599842950

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Northern Districtof — California

 

(identify the person or describe the property to be searched and give its location):

Facebook account ID number 100002599842950, as further described in Attachment A, attached hereto and incorporated
herein by reference

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B, attached hereto and incorporated herein by reference

\
YOU ARE COMMANDED to execute this warrant on or before hur le, 2 Z ol & _~__ (not to exceed 14 days)
@ in the daytime 6:00 a.m. to 10:00 p.m. ‘Oat any time in the day or night because aie cause has been established.
Pp y g g

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to __ - any U.S.M.J. of the W.D.W.A.
(United States Magistrate Judge)

 

CO Pursuant to 18 U.S.C. § 3103a(b), | find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

Ol for days (not to exceed 30) +01 until, the facts justifying, the later specific date of

rience CRE Datu( beta, —

\ 5 Judge's signature
U BD (yh)

 

City and state: Seattle, Washington Mary Alice Theiler, United States Magistrate Judge

 

 

 

Printed name and title
Case 2:18-mj-00489-MAT Document 5 Filed 01/24/20 Page 2 of 2

AO 93 (Rev, 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

[6 VEI lofis holy (2@:10 AM Lp

 

 

 

Inventory made in the presence of : WN JA

 

Inventory of the property taken and name of any person(s) seized:

Delta bce Face boo f Ato 7 dH Jovo OSPR B42 G50

to = ive. / 255093 Coded bree Foce boot [Tesst-ses
flotos Menus tay ae bn As} edc 5

 

Certification

 

 

| declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

utin fficer’s 's signature
eae Fone, Sec: / | hol

Printed name and title

 

 

 

 
